      Case 3:20-cv-00175-CAB-LL Document 6 Filed 05/11/20 PageID.22 Page 1 of 3




1    Amanda F. Benedict, Ca. Bar No. 200291
     LAW OFFICE OF AMANDA F. BENEDICT
2    7710 Hazard Center Dr. Ste E-104
3    San Diego, CA 92108
     Telephone: (760) 822-1911
4    Facsimile: (760) 452-7560
5    amanda@amandabenedict.com
6
7
8                 IN THE UNITED STATES DISTRICT COURT
9               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11    AMY WAYNE, individually and on              Case No. 3:20-cv-000175-CAB-LL
      behalf of all others similarly situated,    Judge Cathy Ann Bencivengo
12
13                 Plaintiff,                     PLAINTIFF’S RESPONSE TO
                                                  ORDER TO SHOW CAUSE
14    v.
15
      ZEETOGROUP LLC, a Delaware
16
      limited liability company, and TIBRIO
17    LLC, a Delaware limited liability
      company,
18
19                 Defendants.
20
21               RESPONSE TO ORDER TO SHOW CAUSE (DKT. 5)
22         In response to the Court’s May 1, 2020 Order to Show Cause (Dkt. 5),
23   Plaintiff Amy Wayne (“Wayne” or “Plaintiff”) states as follows:
24         1.    Plaintiff filed this class action lawsuit on January 26, 2020.
25         2.    The Summons was issued as to both Defendant Zeetogroup LLC and
26   Defendant Tibrio LLC on January 27, 2020.
27
28
     Case 3:20-cv-00175-CAB-LL Document 6 Filed 05/11/20 PageID.23 Page 2 of 3




 1        3.     Plaintiff returned the summons as to both defendants as executed on
 2 February 12, 2020, evidencing service on both defendants on January 30, 2020.

 3        4.     On March 17, 2020, Plaintiff reached out to counsel for Defendants to
 4 inquire as to whether Defendants intend to defend the lawsuit.

 5        5.     In response, on March 17, 2020 counsel for Defendants stated that
 6 Defendants were aware of the lawsuit, but their registered agent never contacted

 7 them. Counsel for the Parties thereafter engaged in a telephone call on March 18,

 8 2020 regarding this lawsuit.
 9        6.     After the March 18, 2020 call, Plaintiff’s counsel provided
10 Defendants’ counsel with Plaintiff’s full telephone number so Defendants’ counsel

11 could investigate the allegations.

12        7.     On March 19, 2020, Defendants’ counsel inquired as to the phone
13 number the text message at issue was sent from as well as the date of the text

14 message. Plaintiff’s counsel responded with the requested information that same

15 day.

16        8.     On April 9, 2020, having not heard anything from Defendants’
17 counsel since March 19, 2020, reached out to inquire about the status of the

18 investigation. Also on April 9, 2020, Defendants’ counsel stated that Defendants

19 had investigated the allegations and concluded that they did not send the text

20 message issue. Plaintiff’s counsel responded that the text message contained a link

21 to GetItFree.us, which is a website owned and controlled by Defendants.

22        9.     On April 29, 2020, Plaintiff’s counsel reached out to Defendants’
23 counsel once more to inquire about the status of the investigation as well as

24 whether Defendants intended to defend this lawsuit.

25        10.    Having not heard back, Plaintiff’s counsel followed up on May 4,
26 2020 and requested that Defendants’ counsel respond by close of business on May

27 6, 2020 as to Defendants’ intentions.

28                        RESPONSE ORDER TO SHOW CAUSE
                                         -2-
      Case 3:20-cv-00175-CAB-LL Document 6 Filed 05/11/20 PageID.24 Page 3 of 3




 1        11.    Defendants’ counsel responded on May 4, 2020 and reiterated
 2 Defendants’ prior position that it didn’t send the text message at issue.

 3        12.    Thus, Plaintiff’s counsel has been in contact with counsel for
 4 Defendants since March 2020 regarding this case. Plaintiff’s counsel initially

 5 agreed to not seek entry of default against Defendants and engaged in an informal

 6 exchange of information with Defendants’ counsel. That process has seemingly run

 7 its course.

 8        13.    Plaintiff requests that Defendants have an additional twenty-one (21)
 9 days to respond to Plaintiff’s Complaint. If Defendants do not do so, Plaintiff will

10 have no choice but to move for entry of default at that time.

11
                                           Respectfully Submitted,
12
                                           AMY WAYNE, individually and on behalf
13
                                           of those similarly situated individuals
14
     Dated: May 11, 2020                   By: /s/ Amanda Benedict
15
                                           Law Office of Amanda Benedict
16                                         7710 Hazard Center Drive, Suite E104
                                           San Diego, CA 92108
17
                                           amanda@amandabenedict.com
18                                         Phone: (760) 822-1911
19
                                           Patrick Peluso*
20                                         Woodrow & Peluso, LLC
21
                                           3900 East Mexico Avenue, Suite 300
                                           Denver, CO 80210
22                                         Phone: (720) 213-0676
23
                                           ppeluso@woodrowpeluso.com

24
                                           *Pro Hac Vice Motion forthcoming
25

26

27

28                          RESPONSE ORDER TO SHOW CAUSE
                                         -3-
